Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/30/2014 has been entered
Claims 1-6, 8-13, 16-17, 19  and 22-25 are examined on merits in this office action to the extent it encompasses the elected species.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-6, 8-13, 16-17, 19  and 22-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement (New Matter). The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The recitation “metal nanoparticles distributed in said matrix outside the organic nanoparticle” does not have clear descriptive support in the specification.  Throughout the specification, metal nanoparticles are disclosed as distributed within organic nanoparticle (page c). Specification teaches (paragraph [0090]) that metal nanoparticle are distributed within said matrix of said sensing layer and/or said metal nanoparticle are distributed within said organic nanoparticle. However, the recitation “metal nanoparticle are distributed within said matrix of sensing layer” does not clearly indicate the metal nanoparticle is outside the organic nanoparticle. Throughout the specification there is not clear description of metal nanoparticle completely outside of the organic nanoparticle and separately distributed along with organic nanoparticle within the polymer matrix. Moreover, “outside the organic nanoparticle” also indicates attached/embedded outside surface of the organic nanoparticle and there is no clear disclosure or description for such embodiment in the specification.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, 16-17, 19 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al (US 2005/0148100A1, hereinafter “Su”) as described above for claims 1-3, 8, 10-13, 16-17 and 19 and further in view of Miteva et al (US 2010/0330026A1, hereinafter “Miteva”).

a matrix, wherein said matrix is a polymer matrix or a polymer gel matrix (e.g. polyacrylamide gel matrix; see paragraph [0038]), and
organic nanoparticles embedded in said matrix (see paragraph [0032]) and inorganic nanoparticle embedded in said matrix.
wherein said organic nanoparticles are capable of emitting light (see for example Fig.4), particularly by photon up-conversion emission in the presence of said analyte, but not in the absence of said analyte (see paragraph [0104] and paragraph [0158] mentioning that anti-Stokes spectroscopy may be used which implies an up-conversion emission). 
Su discloses various organic nanoparticles including nanoparticles having raman-active molecules including pyrene, coumarin and various other raman-active molecues (para [0148]-[0151]). Su teaches enhancer solution for enhancing SERs signal ([0038]) and also teaches enhancer moiety bound to the raman-active backbone or tag that boosts the intensity of the unique raman spectrum (para [0061]).
Su discloses plurality of organic-inorganic nanoparticle (COIN) incorporated/contained into gel matrix layer. The organic-inorganic nanoparticle can be considered as organic nanoparticle as the nanoparticle comprises organic compounds/organic polymers and thus Su discloses organic nanoparticle embedded in the matrix and wherein said organic nanoparticles are capable of emitting light (see further comprise a second metal different from the first metal (claim 8) and the second metal containing COINs can be considered a metal nanoparticle as the nanoparticle comprises metal, as for example, silver, gold, aluminum and the like (paragraph 105).  Therefore, Su teaches organic nanoparticles and metal nanoparticles embedded in the gel matrix and the metal nanoparticles are outside of the organic nanoparticle. Note that the organic nanoparticle and the metal nanoparticle in the claim has not been clearly defined in the specification and nanoparticle comprising organic and inorganic groups can be considered as either a metal nanoparticle or an organic nanoparticle as the particles have not been claims as consisting to metal or consisting of organic molecules.
Su however, does not specifically mention the organic nanoparticles include at least one light emitter and at least one sensitizer.
Miteva teaches up-conversion nanoparticles for biological applications such as labeling and/or detection of cells, biological molecules and other analytes, as well as sensing temperature pressure, oxygen and other substances (abstract).  Miteva teaches organic particles comprising polyacrylic acid polymeric matrix wherein a first organic molecule (a first component) and a second organic molecule (a second component) are embedded in the polymeric matrix (Fig.1; para [0106]). Miteva teaches that the first component is capable of absorbing light at a first wavelength 
Therefore, from the above description in mind and given the fact that utilizing a sensitizer in combination of an emitter in an organic particle comprising polymer matrix, provides up converting particles that are useful for various biological applications and are advantageous for being allowing permanent excitation with simultaneous integration while showing almost no bleaching, it would be obvious to one of ordinary skilled in the art, before the effective filing date of claimed invention to easily envisage incorporating a sensitized with an emitter in the organic nanoparticle of  Su with the expectation of optimization and/or improving and expanding organic nanoparticle in the method of Su for detection of various analyses with a reasonable expectation of success.
In regards to claim 2, Su teaches that the analyte can be body fluids, which includes biomolecule (paragraph [0104]).
In regards to claim 3, Su as described above, discloses polyacrylamide gel matrix, which is an organic matrix (paragraph [0038]).
In regards to claim 8, Su discloses said sensor optionally further includes plasmonic metal nanoparticles (see paragraph [0141]: SERS-enhancing 
In regards to claim 9, the term “antioxidant” has not clearly been defined in the specification and Su teaches various raman codes having thiol functional groups (para [0058]; [0064]), which may act as an antioxidant as thiol functional groups are known to have scavenging free radicals.
In regards to claim 10, Su discloses raman-active tags of the nanoparticles comprising functional groups (para [0112]).
In regards to claim 11, Su discloses organic nanoparticles includes molecules attached to their surface that are capable of specifically binding to analyte molecule (para {0035]-[0036]; [0042]; [0141]; [0152]).
In regards to claims 12-13, Su teaches sensor comprises an attachment layer by which the sensor can be immobilized on a substrate (para [0121]; Fig.10, para [0070]; para [0095]).
In regards to claim 16, Su teaches specific probe/binding pair (hormone-hormone receptors) for detection of hormones (paragraph [0096]; [0101]).
In regards to claim 19, Miteva discloses various sensitizers including the sensitizers disclosed in claim 19 (para [0057]) and thus various sensitizers and emitters would be obvious to one of ordinary skilled in the art in view of Miteva.
In regards to claim 22, Miteva discloses various emissive components (para [0099]) and at least one of the emissive components disclosed in Miteva either reads 
Response to argument
Applicant's arguments and amendments filed 11/08/2021 have fully been considered but are rendered moot in view of the new grounds of rejections as described in the office action necessitated by applicant’s amendments. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641